

114 S3359 IS: To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to authorize grants for heroin and methamphetamine task forces.
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3359IN THE SENATE OF THE UNITED STATESSeptember 20, 2016Mr. Leahy (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to authorize grants for
			 heroin and methamphetamine task forces.
	
		1.Heroin and methamphetamine task forces
 (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
				
					MMHeroin and methamphetamine task force grants
						3031.Heroin and methamphetamine task forces
 (a)AuthorityThe Attorney General may make grants to State law enforcement agencies for investigative purposes— (1)to locate or investigate illicit activities through statewide collaboration, including activities related to—
 (A)the distribution of heroin, fentanyl, or carfentanil or the unlawful distribution of prescription opioids; or
 (B)unlawful heroin, fentanyl, carfentanil, and prescription opioid traffickers; and (2)to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers.
 (b)ApplicationsA State law enforcement agency desiring a grant under this section shall submit an application to the Attorney General at such time and in such form as the Attorney General may require..
 (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended by adding at the end the following:
				
 (28)For activities under part MM, there are authorized to be appropriated— (A)$10,000,000 for each of fiscal years 2017 through 2021 to carry out paragraph (1) of section 3031(a); and
 (B)$7,000,000 for each of fiscal years 2017 through 2021 to carry out paragraph (2) of section 3031(a)..